DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and examined on the merits.
Drawings
The drawings are objected to because Fig. 5 has the wrong y-axis.  The title of the graph shown in Fig. 5 says it shows a relationship between Target Weight and Target BMI, but the y-axis says “Target Body Rise (kg/m2)”.  The formula/equation and the legend for the graph also appear to be incorrect.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-12, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 9-11, 21, 22, 25 of U.S. Patent No. 10,034,801. Although the claims at issue are not identical, they are not patentably distinct from each other because said patented claims recite all of the currently claimed limitations, including: front and back waist regions joined together to form a waist opening and leg openings, a Product Length of +/-40mm of the Target Body Rise and a Target Body Rise of 585mm, an array of packages of absorbent articles, wherein an Array Average Length Difference is less than 65mm and greater than negative 10mm.
Claims 4 & 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or 9 of U.S. Patent No. 10,034,801 in view of Ichikawa et al. (US 2014/0171892). The patented claims recite all of the limitations of the current claims except that the front and back belts comprise a plurality of elastic strands.  Ichikawa discloses a diaper having front and back belts that comprise a plurality of elastic strands (clearly shown in Fig. 2).  It would have been obvious to glean from Ichikawa since substituting an elastic film with the plurality of elastic strands to obtain desired stretchability establishes a prima facie case of obviousness (MPEP 2143).
Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,034,801 in view of Schmitz (US 2014/0288519). The patented claims recite all of the limitations of the current claims except that the front and back waist regions of each of the absorbent articles comprise laterally opposed flaps for securing to each other so as to form.  Schmitz discloses diapers that are formed with laterally opposed flaps in both the front and back waist regions for joining together to form a pant-like diaper.  It would have been obvious to glean from Schmitz since the flaps provide an easy way to open and refasten the diaper around the waist of a user.
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 1-20 are allowed.  However, note the obvious-type double patenting rejection of the claims and the objection of claim 8 for being a duplicate of claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  
The instant claims are allowed for the same reasons as indicated in the parent case (14/805,700).  See Applicant response filed on 8/21/2017 overcoming the prior art of record.  The relevant prior art, Schmitz (US 2014/0288519) does not disclose Target Body Rise as required by the limiting definition of the current Application and subsequently does not disclose a Product Length that would fall within the claimed range of the Target Body Rise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        25 February 2021